[Cite as Dean v. Michael, 2019-Ohio-4966.]


STATE OF OHIO                    )                IN THE COURT OF APPEALS
                                 )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )
LARRY DEAN
                                                  C.A. Nos.    29492
        Petitioner                                             29493
                                                               29494
        v.

JUDGE KATHRYN MICHAEL, ET AL.

        Respondents                               ORIGINAL ACTION IN
                                                  HABEAS CORPUS




Dated: December 4, 2019



        PER CURIAM.

        {¶1}    Larry Dean has attempted to petition this Court for a writ of habeas corpus

to order his release from custody. Respondents Judge Kathryn Michael and Judge James

Kimbler, through counsel, filed a Motion to Dismiss on September 6, 2019. Because Mr.

Dean has not complied with the mandatory requirements of R.C. 2969.25, this Court must

dismiss the petition.

        {¶2}    R.C. 2969.25 sets forth specific filing requirements for inmates who file a

civil action against a government employee or entity. Judge Kimbler and Judge Michael

are government employees. R.C. 2969.21(C). Mr. Dean, incarcerated in the Trumbull

Correctional Institution, is an inmate. R.C. 2969.21(C) and (D). One of the requirements

is that at the time the civil action is commenced, the inmate must file an affidavit that

contains information regarding any civil action or appeal of a civil action the inmate has
                                                                   C.A. Nos. 29492, 29493, 29494
                                                                                      Page 2 of 3

filed in the previous five years in any state or federal court. R.C. 2969.25(A). Mr. Dean

did not file a R.C. 2969.25(A) affidavit.

       {¶3}   Mr. Dean also did not pay the cost deposit required by this Court’s Local

Rules and did not comply with R.C. 2969.25(C), which sets forth specific requirements

for an inmate who seeks to proceed without paying the cost deposit. Mr. Dean did not file

an affidavit of indigency, and he did not file a statement of his prisoner trust account that

sets forth the balance in his inmate account for each of the preceding six months, as

certified by the institutional cashier. R.C. 2969.25(C).

       {¶4}   A case must be dismissed if an inmate fails to comply with the mandatory

requirements of R.C. 2969.25 in the commencement of the action. State ex rel. Graham

v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of

R.C. 2969.25 are mandatory, and failure to comply with them subjects an inmate’s action

to dismissal.”).

       {¶5}   Since the petition does not meet the mandatory filing requirements under

R.C. 2969.25, we need not decide whether it meets the statutory requirements under R.C.

2725, including whether the petition was filed in the correct location, followed the proper

format, and included the required attachments.

       {¶6}   Because Mr. Dean did not comply with the mandatory requirements of R.C.

2969.25, the case is dismissed. Costs taxed to Mr. Dean.
                                                                   C.A. Nos. 29492, 29493, 29494
                                                                                      Page 3 of 3

       {¶7}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                  THOMAS A. TEODOSIO
                                                  FOR THE COURT


CONCUR.
CARR, J.
HENSAL, J.



APPEARANCES:

LARRY DEAN, Pro se, Petitioner.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant Prosecuting
Attorney, for Respondents.